Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 10/12/2021:
Referring to the response to the 35 U.S.C. 112(f) claim interpretations, 35 U.S.C. 112(b) rejections, and 35 U.S.C. 103 rejections (arguments: page 4 line 16 to page 10 line 11):  The 35 U.S.C. 112(f) claim interpretations, 35 U.S.C. 112(b) rejections, and 35 U.S.C. 103 rejections have been dropped in view of amendments.  Claim 9 is allowed.
Allowable Subject Matter
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 9:
U.S. Publication No. 20180255506 to Wang et al disclose in Figures 1-11 a method of transmitting and receiving, by a first node (node 2), data in a Zigbee (Sections 0002-0003) mesh network, the method comprising:
Receiving a first request packet (scan request commands) broadcasted by another node (controller 100) included in the Zigbee mesh network in order to discover a node (node 2) near the another node.  Controller 100 controls the mesh network.  Controller 100 broadcasts scan request commands to all nodes 1-12 of the network, in order to discover all nodes 1-12 of the network and obtain the NumOfChild information of all nodes 1-12 of the network.  However, only nodes 1-4 receive the scan request commands because nodes 1-4 are in the Touchlink vicinity range of controller 100.  So, node 2 receives a scan request command from controller 100.  

Broadcasting a second request packet (scan request commands) for discovering a node near the first node (node 2).   Nodes 1-4 then each broadcast scan request commands to discover nodes near nodes 1-4, respectively.  So, node 2 broadcasts scan request commands; node 5 and node 6, which are within the Touchlink vicinity range of node 2, receives the scan request command.
Receiving a response packet (Figure 7:  scan response) for the second request packet from a node (node 5 and node 6) that has received the second request packet if the second request packet is transmitted to a near node (node 5 and node 6).  Node 5 and node 6, which are within the Touchlink vicinity range of node 2, receives the scan request command and sends a scan response back to node 2.
Registering (within Touchlink vicinity range), as a low near node (node 5 and node 6), the node that has transmitted the response packet.  Since node 2 received scan responses from node 5 and node 6, node 5 and node 6 are within the Touchlink vicinity range of node 2 since only nodes that are within the Touchlink vicinity range of node 2 will send back scan responses.  The claim does not specifically define “registering”, so the claimed “registering” can read on nodes being determined as being within the Touchlink vicinity range of node 2.
Receiving, from the low near node (node 5 and node 6), a first specific packet (Figure 7: scan response) comprising first specific information (NumOfChild = 0 and NumOfChild = 3).  Node 5 and node 6 broadcasts scan request commands.  No nodes send back scan responses to node 5.  Node 8, node 9, and node 11, which are within the Touchlink vicinity range of node 6, receives the scan request commands; each of node 8, node 9, and node 11 then send back normal scan responses, which indicate that each of node 8, node 9, and node 11 have no child nodes (NumOfChild = 0) to node 6.  Figure 7:  
Generating a second specific packet (Figure 8: scan response) and transmitting the second specific packet to the high near node.  Figure 8:  Node 2 determines that it only has two child nodes of node 5 and node 6, so node 2 sends a special scan response to controller 100 indicating the sum of its own number of child (2) and the number of child of all of the child of node 2, which are the number of child (0) of node 5 and the number of child (3) of node 6.  So, node 2 sends a scan response with NumOfChild = 2 + 3 to controller 100.  Refer to Sections 0002-0008 and 0036-0082.
Wherein the high near node is a destination node of the second specific packet (Figure 8: node 2 sends a scan response with NumOfChild = 2 + 3 to controller 100), the low near node is a node delivering second specific information (node 5 and node 6 each send the NumOfChild to node 2), and the second specific packet comprises the first specific information and the second specific information of the first node (Figure 8:  Node 2 determines that it only has two child nodes of node 5 and node 6, so node 2 sends a special scan response to controller 100 indicating the sum of its own number of child (2) (claimed “second specific information”) and the number of child of all of the child of node 2 (claimed “first specific information”), which are the number of child (0) of node 5 (claimed “first specific information”)and the number of child (3) of node 6 (claimed “first specific information”).  Refer to Sections 0002-0008 and 0036-0082.
…
Wang et al do not disclose a method of transmitting and receiving, by a first node, data in a Bluetooth mesh network, the method comprising: receiving a first request packet broadcasted by another node included in the Bluetooth mesh network in order to discover a node near the another node; … 
Bluetooth mesh network”) and a ZigBee mesh network.  Choudhury et al also disclose in Figures 1-22 a Bluetooth mesh network, which is controlled by a controller 35, wherein nodes flood discover messages into the network in order to discover neighboring nodes.  
Wang et al also do not disclose wherein the receiving the first request packet further comprises: selecting one node among a plurality of near nodes, based on the first node receiving a plurality of different request packets broadcast by the plurality of near nodes, respectively.  
U.S. Publication No. 20180091361 to Smith et al disclose in Figures 1-8 wherein a client device receives a plurality of discovery messages from a plurality of candidate devices; each client device may select the first received discovery message (Sections 0030, 0045, and 0064).  Refer to Sections 0024-0077.  U.S. Publication No. 20130039219 to Lee et al also disclose in Figures 1-4 a network with a plurality of network devices and a plurality of control unit devices/agent devices (claimed “plurality of near nodes”).  Each of the control unit devices/agent devices broadcast discovery messages (claimed “different request packets”) to the plurality of network devices.  Each network device selects the discovery message with the strongest received signal strength and selects the corresponding control unit device/agent device that sent the discovery message with the strongest received signal strength.  This ensures that the communication device is in the same network as the control unit device/agent device.  Refer to Sections 0006-0008 and 0021-0037.  

However, none of the prior art disclose the limitations “…wherein the one node is selected based on transmission success ratios of the different request packets broadcasted by the plurality of near nodes, wherein each of the transmission success ratios is determined based on a ratio of (i) a number of times that each of the different request packets is repeatedly broadcasted to (ii) a number of times that each of the different request packets is received by the first node during a preset time, and
wherein the selected one node is registered as the high near node.”, and can be logically combined with Wang et al, Choudhury et al, Smith et al, and Lee et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20040170130 to Mehra disclose in Figures 1-6 wherein in a change is detected in a network, child nodes forward the topological change to the root node of the network.  Refer to Sections 0014-0028.
U.S. Publication No. 20160255663 to Shin et al discloses in Figures 1-18 a system wherein a node determines its status as a center node and then discovers neighboring nodes to establish a group.  Refer to Sections 0037-0144.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
October 19, 2021